DETAILED ACTION
	This communication is responsive to Amendment, filed 02/19/2021. 
Claims 1, 6-11, 16-20 are pending in this application. In the Amendment, claims 2-5 and 12-15 have been cancelled, and claims 1, 6-8, 10-11, 16-18 have been amended. This action is made Final.
Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10 is a dependent of a canceled claim. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-11 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bajpai et al. (“Bajpai”, Pub. No. US 2019/0019242) and Haitani et al. (“Haitani”, US 10,664,903).
Per claim 1, Bajpai teaches a method for providing XR content, comprising:
receiving a first user input signal for selecting one or more items ([0026]; [0035]; [0037]; [0042]);
providing first XR content including an avatar wearing the selected one or more items in accordance with the first user input signal, and displaying the first XR content, wherein the XR indicates extended reality (fig. 6; [0017]; [0027]; [0028]; [0029]; [0044]; [0047]; [0048]; which show utilizing augmented reality, virtual reality and/or mixed reality technologies to visualize different chosen combination of clothing articles, patterns, colors and/or accessories); and 

determining whether the first user input signal selects a first styling that represents the one or more items and a combination of the selected one or more items;
in response to a determination that the first user input signal selects the first styling, providing the first XR content including an avatar wearing the selected one or more items in accordance with the first styling;
displaying a first recommended item corresponding to the first XR content;
receiving a second user input signal for requesting a change of styling of at least one item of the one or more items, providing second XR content including an avatar wearing the selected one or more items including an item of which styling has been changed in accordance with the second user input signal; 
displaying a plurality of items, wherein the plurality of items is selectable in accordance with a user input signal;
displaying information of one or more applicable stylings that correspond to 73OP-2019-0506-US-00 combinations of one or more items in the plurality of selectable items ([0025]; [0029]; [0042];)
displaying the second XR content;
displaying a second recommended item corresponding the second XR content;
wherein styling of the item is changed by changing at least one of a shape, a color and a category of the item.
wherein an item of the first XR content is the same as an item of the second XR content and styling of the first XR content is different from styling of the second XR content and wherein the first recommended is different from the second recommended item.

	determining whether the first user input signal selects a first styling that represents the one or more items and a combination of the selected one or more items (fig.8A and 8B; col. 6, lines 33-39; col. 16, lines 25-42; col. 32, lines 51-67; which show that the user can select a styling selecting one or more articles of clothing that the user is considering for purchase or articles of clothing the user already owns); 
in response to a determination that the first user input signal selects the first styling, providing the first XR content including an avatar wearing the selected one or more items in accordance with the first styling (fig.8A and 8B; col. 6, lines 33-39; col. 16, lines 25-42; col. 32, lines 5-24, and lines 51-67; fig. 8B shows a styling by selecting an item 830-1 to be worn by avatar 822 along with articles of clothing, for example, 835-1 and 835-2);
displaying a first recommended item corresponding to the first XR content (col. 32, lines 40-50);
receiving a second user input signal for requesting a change of styling of at least one item of the one or more items, providing second XR content including an avatar wearing the selected one or more items including an item of which styling has been changed in accordance with the second user input signal (fig.8A and 8B; col. 6, lines 33-39; col. 16, lines 25-42; col. 31, lines 57-67; col. 32, lines 5-24, and lines 51-67; fig. 8B shows a styling by selecting an item 830-1 to be worn by avatar 822 along with articles of clothing, for example, 835-1 and 835-2. Furthermore, col. 32, lines 33-40 discloses that the article of clothing 830-1 maybe selected by searching from the market place or a selection of hyperlinked element corresponding to the article of clothing 830-1 or a category of the article of clothing 830-1. It is noted the user can select a different article of clothing from the market place, thus, resulting in a change of styling based on the newly selected article of clothing for the avatar 822. Accordingly, second XR content is provided and displayed based on the newly selected article of clothing);
displaying a plurality of items, wherein the plurality of items is selectable in accordance with a user input signal (fig.8A and 8B; col. 6, lines 33-39; col. 16, lines 25-42; col. 31, lines 57-67; col. 32, lines 5-32, and lines 51-67);  
displaying information of one or more applicable stylings that correspond to 73OP-2019-0506-US-00 combinations of one or more items in the plurality of selectable items (fig.8A and 8B; col. 6, lines 33-39; col. 16, lines 25-42; col. 31, lines 57-67; col. 32, lines 5-32, and lines 51-67);
displaying the second XR content (fig.8A and 8B; col. 6, lines 33-39; col. 16, lines 25-42; col. 31, lines 57-67; col. 32, lines 5-24, and lines 51-67; fig. 8B shows a styling by selecting an item 830-1 to be worn by avatar 822 along with articles of clothing, for example, 835-1 and 835-2. Furthermore, col. 32, lines 33-40 discloses that the article of clothing 830-1 maybe selected by searching from the market place or a selection of hyperlinked element corresponding to the article of clothing 830-1 or a category of the article of clothing 830-1. It is noted the user can select a different article of clothing from the market place, thus, resulting in a change of styling based on the newly selected article of clothing for the avatar 822. Accordingly, second XR content is provided and displayed based on the newly selected article of clothing);
displaying a second recommended item corresponding the second XR content (col. 32, lines 40-50);
wherein styling of the item is changed by changing at least one of a shape, a color and a category of the item (figs. 8A-8B, and 16A-16B; col. 6, lines 33-39; col. 16, lines 25-42; col. 31, lines 57-67; col. 32, lines 5-24, and lines 34-67 which show a user can change size, color, category of the item ).  
fig. 8B shows a styling by selecting an item 830-1 to be worn by avatar 822 along with articles of clothing, for example, 835-1 and 835-2. Furthermore, col. 32, lines 33-40 discloses that the article of clothing 830-1 maybe selected by searching from the market place or a selection of hyperlinked element corresponding to the article of clothing 830-1 or a category of the article of clothing 830-1. It is noted the user can select a different article of clothing from the market place, thus, resulting in a change of styling based on the newly selected article of clothing for the avatar 822. Accordingly, second XR content is provided and displayed based on the newly selected article of clothing.  The user can change items 830-1, 830-2, 830-3, 830-4 and 830-5, the pair of articles of clothing 835-1 and 835-2 stay the same) and
styling of the first XR content is different from styling of the second XR content (fig.8A and 8B; col. 6, lines 33-39; col. 16, lines 25-42; col. 31, lines 57-67; col. 32, lines 5-24, and lines 51-67; (fig.8A and 8B; col. 6, lines 33-39; col. 16, lines 25-42; col. 31, lines 57-67; col. 32, lines 5-24, and lines 51-67; fig. 8B shows a styling by selecting an item 830-1 to be worn by avatar 822 along with articles of clothing, for example, 835-1 and 835-2. Furthermore, col. 32, lines 33-40 discloses that the article of clothing 830-1 maybe selected by searching from the market place or a selection of hyperlinked element corresponding to the article of clothing 830-1 or a category of the article of clothing 830-1. It is noted the user can select a different article of clothing from the market place, thus, resulting in a change of styling based on the newly selected article of clothing for the avatar 822. Accordingly, second XR content is provided and displayed based on the newly selected article of clothing.  The user can change items 830-1, 830-2, 830-3, 830-4 and 830-5, the pair of articles of clothing 835-1 and 835-2 stay the same. By changing the items 830-1, 830-2, 830-3, 830-4 and 830-5, a different style is provided) and wherein the first recommended is different from the second recommended item (col. 32, lines 40-50; which discloses that recommended items  830-2, 830-3, 830-4 and 830-5 are provided for articles of clothing 830-1, 835-1 and 835-2 differently depending on attributes, features of articles (e.g. colors, sizes, shapes, dimensions) as well as conditions, instructions, and conditions of use).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention (or before the effective filing date of the claimed invention) to include the teaching of Haitani in the invention of Bajpai because it provides users with identifying articles of clothing and assessing clothing style and fit using 3D models of the users.
Per claim 6, the modified Bajpai teaches the method of claim 1, wherein: the first XR content includes information of the first styling corresponding to the combination of the selected one or more items, the first XR content further include information of one or more stylings that correspond to a combination generated by changing a styling of at least one item of the selected one or more items, and the information of one or more stylings further include information of a second styling that corresponds to the one or more items including the item to which the changed styling is applied (Bajpai, [0025]; [0029]; [0042]; Haitani, figs. 8A-8B, 12, 13, col. 32, lines 7-32, lines 40-67; col. 37, lines 36-54; col. 39, line 48- col. 40, line 67; which show the user can select/modify a style based on combination of articles of clothing).  
Per claim 7, the modified Bajpai teaches the method of claim 6, wherein the second XR content include the information of a second styling (Bajpai, [0025]; [0029]; [0042]; Haitani, figs. 8A-8B, 12, 13, col. 32, lines 7-32, lines 40-67; col. 37, lines 36-54; col. 39, line 48- col. 40, line 67; which show the user can select/modify a style based on combination of articles of clothing). 
which show recommendations such as size and accessories for different looks or styles).
Per claim 9, the modified Bajapai teaches the method of claim 8, wherein the first information and the second information include information of a universal recommendation item that is recommended for both of the first styling and the second styling (Haitani, figs. 8A-8B, 11B and 11C; 12-13 and 16A-16B; col. 32, lines 7-32, lines 40-67; which show recommendations such as size and accessories for different looks or styles).
Per claim 10, the modified Bajpai teaches the method of claim 3, wherein providing first XR content including an avatar wearing the selected one or more items in accordance with the first user input signal further includes: providing the first XR content including an avatar that wears the selected one or more items in accordance with a base styling, the base styling corresponding to a combination of the selected one or more items, wherein: the first XR content include first information of one or more recommendation items that are recommended for the base styling and information of the base styling, the second XR content include second information of one or more recommendation items that are recommended for a second styling and information of the second styling, the 75OP-2019-0506-US-00 second styling corresponding to a combination of the one or more items including the item to which the changed styling is applied (Bajpai, [0025]; [0029]; [0042]; Haitani, figs. 8A-8B, 12, 13, 15 and 16A-16B; col. 12, lines 12-34; col. 18, lines 26-34; col. 32, lines 7-32, lines 40-67; col. 37, lines 36-54; col. 39, line 48- col. 40, line 67; which show the user can select/modify a style based on combination of articles of clothing/accessories).
Claims 11, 16-20 are rejected under the same rationale as claims 1, and 6-10 respectively.

Response to Arguments
	Applicants’ arguments in the Amendment have been fully considered but are not persuasive.
	The examiner acknowledges that during the interview on 01/07/2021, the examiner indicated that the amendments appeared to overcome the cited references. However, upon a closer examination of the amendments, the cited references still read onto the claim language as explained below.
Applicant’s primary argument is that Bajpai and Haitani do not teach the limitations of “the first user input signal selects a first styling that represents the one or more items and a combination of the selected one or more items; and ii) in response to a determination that the first user input signal selects the first styling, provide the first XR content including an avatar wearing the selected one or more items in accordance with the first styling; iii) display first recommended item corresponding the first XR content; iv) display second XR content, v) display second recommended item corresponding the second XR content, vi) an item of the first XR content is the same as an item of the second XR content, and styling of the first XR content is different from styling of the second XR content, vii) the first recommended item is different from the second recommended item.”. 
The examiner does not agree for the following reasons:
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
In this case, the combination of Bajpai and Haitani teach the limitations. For example, 
determining whether the first user input signal selects a first styling that represents the one or more items and a combination of the selected one or more items (Haitani, fig.8A and 8B; col. 6, lines 33-39; col. 16, lines 25-42; col. 32, lines 51-67; which show that the user can select a styling selecting one or more articles of clothing that the user is considering for purchase or articles of clothing the user already owns);
in response to a determination that the first user input signal selects the first styling, providing the first XR content including an avatar wearing the selected one or more items in accordance with the first styling (Haitani,fig.8A and 8B; col. 6, lines 33-39; col. 16, lines 25-42; col. 32, lines 5-24, and lines 51-67; fig. 8B shows a styling by selecting an item 830-1 to be worn by avatar 822 along with articles of clothing, for example, 835-1 and 835-2);
displaying a first recommended item corresponding to the first XR content (Haitani,col. 32, lines 40-50);
displaying the second XR content (fig.8A and 8B; col. 6, lines 33-39; col. 16, lines 25-42; col. 31, lines 57-67; col. 32, lines 5-24, and lines 51-67; fig. 8B shows a styling by selecting an item 830-1 to be worn by avatar 822 along with articles of clothing, for example, 835-1 and 835-2. Furthermore, col. 32, lines 33-40 discloses that the article of clothing 830-1 maybe selected by searching from the market place or a selection of hyperlinked element corresponding to the article of clothing 830-1 or a category of the article of clothing 830-1. It is noted the user can select a different article of clothing from the market place, thus, resulting in a change of styling based on the newly selected article of clothing for the avatar 822. Accordingly, second XR content is provided and displayed based on the newly selected article of clothing);
displaying a second recommended item corresponding the second XR content (col. 32, lines 40-50);
Wherein an item of the first XR content is the same as an item of the second XR content (fig.8A and 8B; col. 6, lines 33-39; col. 16, lines 25-42; col. 31, lines 57-67; col. 32, lines 5-24, and lines 51-67; fig. 8B shows a styling by selecting an item 830-1 to be worn by avatar 822 along with articles of clothing, for example, 835-1 and 835-2. Furthermore, col. 32, lines 33-40 discloses that the article of clothing 830-1 maybe selected by searching from the market place or a selection of hyperlinked element corresponding to the article of clothing 830-1 or a category of the article of clothing 830-1. It is noted the user can select a different article of clothing from the market place, thus, resulting in a change of styling based on the newly selected article of clothing for the avatar 822. Accordingly, second XR content is provided and displayed based on the newly selected article of clothing.  The user can change items 830-1, 830-2, 830-3, 830-4 and 830-5, the pair of articles of clothing 835-1 and 835-2 stay the same) and
styling of the first XR content is different from styling of the second XR content (fig.8A and 8B; col. 6, lines 33-39; col. 16, lines 25-42; col. 31, lines 57-67; col. 32, lines 5-24, and lines 51-67; (fig.8A and 8B; col. 6, lines 33-39; col. 16, lines 25-42; col. 31, lines 57-67; col. 32, lines 5-24, and lines 51-67; fig. 8B shows a styling by selecting an item 830-1 to be worn by avatar 822 along with articles of clothing, for example, 835-1 and 835-2. Furthermore, col. 32, lines 33-40 discloses that the article of clothing 830-1 maybe selected by searching from the market place or a selection of hyperlinked element corresponding to the article of clothing 830-1 or a category of the article of clothing 830-1. It is noted the user can select a different article of clothing from the market place, thus, resulting in a change of styling based on the newly selected article of clothing for the avatar 822. Accordingly, second XR content is provided and displayed based on the newly selected article of clothing.  The user can change items 830-1, 830-2, 830-3, 830-4 and 830-5, the pair of articles of clothing 835-1 and 835-2 stay the same. By changing the items 830-1, 830-2, 830-3, 830-4 and 830-5, a different style is provided) and wherein the first recommended is different from the second recommended item (col. 32, lines 40-50; which discloses that recommended items  830-2, 830-3, 830-4 and 830-5 are provided for articles of clothing 830-1, 835-1 and 835-2 differently depending on attributes, features of articles (e.g. colors, sizes, shapes, dimensions) as well as conditions, instructions, and conditions of use).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T VU whose telephone number is (571)272-4073.  The examiner can normally be reached on M-F: 6:30AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.